 

    

 

 

 

 

Case 1:19-cv-09701-KPF Document 7 Filed 11/12/19 Page 1 of 2
Attorney(s) Brian Totin
Index # 19CV9701
Purchased/Filed:
State of New York
Court: U. §. District .
County: Southern Dist. eo a
AFFIDAVIT OF SERVICE - SECRETARY OF STATE
Brian Totin | * | USDC Spy Nye
ee DOCUA
4 ELEC?
it 1 against ; ,
| ii PELE | DOC i
it,
| . hs HDYAE Pe pes
7 : LG Fairmont, Inc. - il ONG 76 «2 fe :
ad ‘Defendant(s;
STATE OF NEW YORK DESCRIPTION OF PERSON SERVED: “Approx: Age’ 55: Yrs.
COUNTY OF ALBANY )SS le |
CITY OF ALBANY ) Weight: 120 Lbs. Height: 5'0" Sex: Female Color of skin: White
Hair color: Blonde | Other:
Robert Guyette , peing duly sworn, deposes and says: deponent is over

 

the age of eighteen (18) years; is not a party to this action, and resides in the State of NY, and that on
October 31, 2019 ,at 12:40 PM , at the office of the Secretary of State of the State of NY,

located at 99 Washington Ave, 6th Fl, Albany, New York 12231 deponent served:
Summons in a Civil Action with Complaint

 

on
LG Fairmont, Inc.

 

the Defendant in this action, by delivering to and leaving with Sue Zouky

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the

Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of
making such service, deponent paid said Secretary of State a fee of $40 dollars; That said service
was made pursuant to Section BUSINESS CORPORATION LAW §306.

 

Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office

of the Secretary of State of the State of New York, duly Authorized to accept such service on behalf of said

 

defendant. les co
Sworn to before me on this

 

 

3ist “el Octhharp019 am fm:
\ stl

 

 

 

 

YVONNE STRAIN - —“ Robert Guyette
IOTARY PUBLIC, State of New York
01ST6314054, Schenectady Involce-Work Order # 1942288

Commission Expires November 3, 2022

Attorney File # 1941292

 

 

 

 
 

Case 1:19-cv-09701-KPF Documen

AO 440 (Rev. 06/12) Summons in a Civil Action

+

t 7 Filed 11/12/19 Page 2 of 2

 

 

 

UNITED STATES DISTRICT COURT
eS for the
JU DGE FAILLA Southern isinalar New York
BRIAN TOTIN )
I 9 CV 9eu)
r 9 raun
Plaintiffs) ) ~
Vv. , Civil Action No.
LG FAIRMONT, INC., )
GIANCARLO ZABALETA and )
AHMED KALIL, )
)
Defendant(s) )
SUMMONS IN A (CIVIL ACTION

To: (Defendant's name and address) LG FAIRMONT, INC.
225 Broadway #2140
New York, NY 10007

A lawsuit has been filed against you.

Within 21 days after service of this summons on you
are the United States or a United States agency, or an officer’
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answ
the Federal Rules of Civil Procedure. The answer or motion
whose name and address are: Brian Totin, PO Box 230581,

If you fail to respond, judgment by default will be en
You also must file your answer or motion with the court.

Date: (© loi LO\A

(not counting the day you received it) — or 60 days if you
or employee of the United States described in Fed. R. Civ.
sr to the attached complaint or a motion ‘under Rule 12 of
must be served on the plaintiff or plaintiff’s attorney,

New York, NY 10023 (917)-881-1830

tered against you for the relief demanded in the complaint.

CLERK OF COURT

WU Ley

N Signdture of Clédek-of Deputy Cleri®

 
